Citation Nr: 1530182	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-49 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, July 2011, and October 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction is now with the RO in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in November 2014.  A transcript of that hearing has been associated with the claims file.
 
In an October 2011 rating decision, the RO increased the Veteran's disability rating for PTSD from 10 percent to 30 percent.  As a rating higher than 30 percent is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In that regard, the Board also notes that the Veteran submitted a VA 9 in connection with his claim in February 2014, subsequent to the October 2011 decision.

The Board notes that the RO addressed the issue of TDIU as it related to the Veteran's hearing loss and tinnitus claims in its March 2013 Supplemental Statement of the Case (SSOC), noting that the Veteran's TDIU claim as it related to his PTSD would be addressed following additional development.  The RO then continued to adjudicate the Veteran's TDIU claim and denied the claim in a March 2015 decision.  However, as the Veteran is challenging the rating assigned for his service-connected hearing loss and PTSD and the record raises the possibility that he is unemployable because of such service-connected disorders, the determination as to whether he is entitled to TDIU is part of the rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As above, the issue of TDIU was also addressed as a part of the Veteran's hearing loss claim in the March 2013 SSOC.  Therefore, the issue of entitlement to TDIU has been raised by the record and, as such, has been included on the title page of this decision.  The Board will address the Veteran's TDIU claim separate from his hearing loss claim, however, as the evidence of record shows that the Veteran has raised the issue of TDIU in connection with both his PTSD and hearing loss claims.  Therefore, the impact of his service-connected disabilities together on his ability to maintain employment should be addressed.  The Board thus finds that bifurcating the claim of TDIU from the claim for hearing loss and addressing it separately is the most proper way of handling the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces). 
  
The Board also notes that the RO issued a February 2015 Statement of the Case, which addressed the Veteran's sleep apnea disorder claim.  The Veteran then submitted a substantive appeal within 60 days of notice of the Statement of the Case.  However, the sleep apnea claim has not yet been certified to the Board, and it appears from review of the claims file that the RO is continuing development and adjudicative actions with regard to this claim.  As such, any action with regard to the Veteran's sleep apnea disorder claim will be deferred until it is certified as being on appeal to the Board.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
 
The issues of entitlement to an increase disability evaluation for tinnitus, and entitlement to an earlier effective date for bilateral hearing loss and tinnitus have been raised by the record in a November 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand for further development is necessary in this case.  Regarding PTSD, review of the Veteran's claims file shows that the Veteran has been treated for his PTSD by the Veteran's Center in Orlando since 2009, however, only medical records dated from 2012 to 2013 are associated with the claims file.  Additionally, in a June 2012 assessment of the Veteran's PTSD, it is noted that the Veteran was being treated by a private physician, Dr. JR, for his PTSD; these, too, are not of record.  These records should also be obtained and associated with the claims file.

Also regarding PTSD, the Veteran underwent an examination for his PTSD in connection with his TDIU claim in February 2015.  The Board notes that this evidence was received after the most recent supplemental statement of the case, that not all medical records were associated with the claims file at that time, and that the Veteran has asserted that he felt rushed during the examination and was not able to fully articulate all of his symptoms.  As the claim is being remanded for additional medical records, the Board finds that a new VA examination should be obtained for the Veteran's PTSD claim.

Regarding the hearing loss, remand is required for readjudication after review of new evidence.  A February 2015 VA examination was conducted; this is after the most recent supplemental statement of the case.  Thus, to afford RO consideration, the claim must be remanded.  

Finally, while the Veteran has been afforded separate VA examinations in connection with his TDIU claim, the Veteran has not been assessed for the overall impact of his service-connected disabilities on his employability.  As such, the Board finds that the Veteran should be afforded a VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically request authorizations for The Vet Center in Orlando, Florida, and Dr. JR.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the above development has been completed and all records associated with the claims file, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must utilize the appropriate Disability Benefits Questionnaire for PTSD.

4.  After the above development has been completed and all records associated with the claims file, obtain a social and industrial survey to ascertain the Veteran's employment functioning.  The claims file must be made available to the examiner.  Review of such must be noted.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities - PTSD, bilateral hearing loss, and tinnitus.  Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The examiner must review and comment on the following:  a June 2011 VA audiological examination, a July 2011 VA PTSD examination; a February 2015 VA audiological examination; a February 2015 VA PTSD examination; VA medical records; private medical records; and lay statements.

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the Veteran's February 2015 VA examinations and any new evidence of record.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







